Order entered November 3, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00319-CR

                 MARCELINO LOPEZ-MARTINEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-83185-2020

                                       ORDER

      Before the Court is the State’s October 29, 2021 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received that

same date filed as of the date of this order.


                                                /s/   ERIN A. NOWELL
                                                      JUSTICE